NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Clark Weight (Reg. No. 65,990) on August 25, 2022.

The application has been amended as follows: 

	Please amend independent claim 1.
	IN THE CLAIMS:

1. (Currently Amended) A method of making a polycrystalline cubic boron nitride, PCBN, material, the method comprising:
providing a matrix precursor powder comprising particles having an average particle size no greater than 250 nm;
providing a cubic boron nitride, cBN, powder comprising particles of cBN having an average particle size of at least 0.2 um; 
intimately mixing the matrix precursor powder and the cBN powder; and
sintering the intimately mixed powders at a temperature of at least 1100°C and a pressure of at least 3.5 GPa to form the PCBN material comprising particles of cubic boron nitride, cBN dispersed in a matrix material; 
wherein the PCBN material does not include any of the following milling media materials: tungsten carbide, silicon carbide, zirconium oxide, and boron carbide; and
wherein the method does not involve any milling process comprising said milling media materials.

Reasons for Allowance
Claims 1-7, 10 and 11 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “intimately mixing the matrix precursor powder and the cBN powder” and “wherein the PCBN material does not include any of the following milling media materials: tungsten carbide, silicon carbide, zirconium oxide, and boron carbide; and wherein the method does not involve any milling process comprising said milling media materials”.
United States Patent No. 8,124,553 B2 to Okamura et al. (hereinafter “Okamura”) teaches Okamura teaches that a method of making a polycrystalline cubic boron nitride, PCBN, material, the method comprising (see Col. 6, Example 1, lines 39-57, teaching a method of making the sintered bodies comprising cBN powder): providing a matrix precursor powder (TiN0.6 or Ti(CN)0.6 powder and Al) comprising particles having an average particle size no greater than 250 nm (see Col. 6, Example 1, lines 39-57, TiN0.6 or Ti(CN)0.6 and Al were mixed at various ratios; also see Col. 6, lines 6-16, teaching that the average particle size of the Ti compound contained in the binder is 100 nm or more and 400 nm or less and the average particle size of the Al compound contained in the binder is 50 nm or more and 150 nm or less. Also see Col. 8 lines 51-54, teaching that “the average particle size of the Ti compound and that of the Al compound can be controlled by the average particle size of the binder, which is a starting material, and sintering conditions” and further see Col. 6 lines 10-16, teaching that “if the average particle size of the Ti compound is less than 100 nm or the average particle size of the Al compound is less than 50 nm, the toughness and the heat resistance of the sintered body lower. If the average particle size of the Ti compound is more than 400 nm or the average particle size of the Al compound is more than 150 nm, the strength of the sintered body lowers”. As such, it would be obvious to a person of ordinary skill in the art to optimize the average particle sizes of the Ti-compounds and Al compound as claimed through routine experimentation based upon the overlapping range(s) from Okamura (MPEP 2144.05); providing a cubic boron nitride, cBN, powder comprising particles of cBN having an average particle size of at least 0.2 µm (see Col. 6, Example 1, lines 39-57, teaching that the cBN powders having an average particle size of 1.2 µm were blended with the TiN0.6 or Ti(CN)0.6 and Al); intimately mixing the matrix precursor powder and the cBN powder (see Col. 6, Example 1, lines 39-57, teaching that the cBN powders having an average particle size of 1.2 µm were blended with the TiN0.6 or Ti(CN)0.6 and Al); sintering the intimately mixed powders at a temperature of at least 1100˚C and a pressure of at least 3.5 GPa to form the PCBN material comprising particles of cubic boron nitride, cBN dispersed in a matrix material (TN, TiB, AlB2, AlN) (see Col. 6, Example 1, lines 39-57, teaching that the mixture is then sintered at a pressure of 5.8 GPa and a temperature of 1400˚C; also see Table 1 on Page 4, the matrix material could be TN, TiB, AlB2, AlN); wherein the PCBN material contains no milling media impurities comprising any of tungsten carbide, silicon carbide, zirconium oxide, and boron carbide, either alone or in combination (See Tables 1 and 3; Examples 1-1 through 1-9 and 2-1 through 2-6; XRD identified compounds, X content (weight %) and Total Content (weight %) of W and Co in Examples 1-1 to 1-9 and 2-1 to 2-6 taught by Kumara indicate Applicant’s claimed milling media impurities are not present in the exemplary PCBN materials of Okamura); providing a cubic boron nitride, cBN, powder comprising particles of cBN having an average particle size of at least 0.2 µm (see Col. 6, Example 1, lines 39-57, teaching that the cBN powders having an average particle size of 1.2 µm were blended with the TiN0.6 or Ti(CN)0.6 and Al); intimately mixing the matrix precursor powder and the cBN powder (see Col. 6, Example 1, lines 39-57, teaching that the cBN powders having an average particle size of 1.2 µm were blended with the TiN0.6 or Ti(CN)0.6 and Al); sintering the intimately mixed powders at a temperature of at least 1100˚C and a pressure of at least 3.5 GPa to form the PCBN material comprising particles of cubic boron nitride, cBN dispersed in a matrix material (TN, TiB, AlB2, AlN) (see Col. 6, Example 1, lines 39-57, teaching that the mixture is then sintered at a pressure of 5.8 GPa and a temperature of 1400˚C; also see Table 1 on Page 4, the matrix material could be TN, TiB, AlB2, AlN); wherein the PCBN material contains no milling media impurities comprising any of tungsten carbide, silicon carbide, zirconium oxide, and boron carbide, either alone or in combination (See Tables 1 and 3; Examples 1-1 through 1-9 and 2-1 through 2-6; XRD identified compounds, X content (weight %) and Total Content (weight %) of W and Co in Examples 1-1 to 1-9 and 2-1 to 2-6 taught by Okamura indicate Applicant’s claimed milling media impurities are not present in the exemplary PCBN materials of Okamura).  However, in working examples 1 and 2 (col. 6, l. 36 – col. 10, l. 31; Tables 1 and 3), Okamura teaches pot and balls each made of a cemented carbide alloy were used to pulverize compounds obtained by subjecting powders wherein TiN0.6 or Ti(CN)0.6 and Al were mixed at various ratios by weight to thermal treatment at 1200° C in a vacuum for 30 minutes, so as to yield binder powders (col. 6, ll. 39-43; col. 8, ll. 31-35; Examples 1 and 2).  Such a milling process utilizing cemented carbide milling media material as taught by Okamura contravenes Applicant’s claim language “wherein the method does not involve any milling process comprising said milling media materials” according to independent claim 1.
United States Pre-Grant Patent Application Publication No. 2008/0209818 A1 to Belnap et al. (hereinafter “Belnap”) teaches polycrystalline composite materials formed from diamond or cubic boron nitride particles and a binder material, with elongated nanostructures incorporated therein (see paragraph [0026] of Belnap), and Belnap further teaches: the step of intimately mixing the matrix powder (binder material) and the cBN powder (see paragraph [0058] of Belnap, teaching blending of the elongated nanostructures/binder material with diamond or CBN particles by any suitable wet mixing technique) comprises: dispersing the matrix precursor powder and the cBN powder in a solvent (see paragraph [0058] of Belnap, teaching adding a low molecular weight alcohol, e.g., ethanol, with an ultrasonic probe); mixing the solvent, matrix precursor powder and cBN powder using an ultrasonic mixer (see paragraph [0058] of Belnap, teaching adding a low molecular weight alcohol, e.g., ethanol), with an ultrasonic probe); and removing the solvent to leave an intimately mixed powder of matrix precursor particles and cBN particles (see paragraph [0058] of Belnap, teaching evaporating the solvent in an ultrasonic bath. Further, the mixing media may optionally contain a surfactant).  In contrast to Belnap’s teachings pertaining to intimate mixing technique(s) (pars. [0058] of Belnap), Okamura teaches explicitly a milling process utilizing cemented carbide milling media material (col. 6, ll. 39-43; col. 8, ll. 31-35; Examples 1 and 2).  And, Applicant’s independent claim 1 recites in part “wherein the method does not involve any milling process comprising said milling media materials”.  Identifying a requisite motivation to modify the teachings of Okamura pertaining to milling using the teachings of intimate mixing technique(s) of Belnap is difficult as Okamura’s teachings directly contravene Applicant’s aforementioned claim limitation.
United States Pre-Grant Patent Application Publication No. 2009/0003123 A1 to Morrison, Jr. et al. (hereinafter “Morrison”) teaches a method for mixing by producing shear and/or cavitation (see paragraph [0024] of Morrison, Jr., teaching a method for mixing by producing shear and/or cavitation. Also see paragraph [0071] of Morrison, JR, teaching that the cavitation may be hydrodynamic, acoustic, or ultrasonic. Also see paragraph [0068] of Morrison, Jr. teaching that the fluid can comprise gas, which mean that the acoustic mixing is a dry acoustic mixing and cavitation is a mixing mechanism to produce a superior result when mixing the solids.
United States Pre-Grant Patent Application Publication No. 2004/0002418 A1 to Scurlock et al. (hereinafter “Scurlock”) teaches ultrasonic mixing, ball mill mixing, attrition mill mixing are alternative techniques to mix cBN power and matrix powder (see paragraph [0019] of Scurlock).
While the teachings of Morrison, Jr. and Scurlock teach various mixing techniques such as intimate mixing, e.g., ultrasonic mixing, and percussive mixing, e.g., ball mill and attrition mill mixing, are known in the art (pars. [0024], [0068], [0071] of Morrison, Jr.) and considered alternative mixing techniques (par. [0019] of Scurlock), neither Morrison, Jr. nor Scurlock overcome the difficulty in providing the requisite motivation to modify Okamura’s teachings pertaining to milling in contrast to Applicant’s claim limitation “wherein the method does not involve any milling process comprising said milling media materials”. 
United States Pre-Grant Patent Application Publication No. 2017/0101346 A1 to Yumoto et al. (hereinafter “Yumoto”) teaches that the cBN sintered material is made of cBN grains as the hard phase component and binder phase component (see paragraph [0053] of Yumoto), and Yumoto also teaches providing cBN particles with an average size in a range of 5 µm to 10 µm (see paragraph [0057] of Yumoto, teaching that the average grain size of cBN Grains is in the range of 0.5 µm to 8.0 µm).
United States Patent No. 6,287,489 B1 to Rolander et al. (hereinafter “Rolander”) teaches method of making a PcBN cutting tool insert (See Abstract).  Rolander teaches method includes mixing raw material powders consisting of cBN and one or more of hBN, TiC, TiN, Ti(C,N), WC, W, C, Co, Co2Al9, Al, AlN, Al2O3 with a liquid (e.g., ethanol) and an agent (e.g., polyethylene glycol, PEG) to form a homogeneous slurry with the desired composition (col. 2, ll. 33-44); forming spherical powder agglomerates, typically 100 μm in diameter (col. 2, ll. 45-47), preferably by spray drying (col. 2, l. 47); filling the PcBN powder into recesses, pockets, grooves, etc., of a cemented carbide or cermet substrate (col. 2, ll. 48-49); pre-sintering the compacted body to remove the agent (col. 2, ll. 51-54); and causing the PcBN powder to be sintered together and simultaneously bonded to the substrate inside a container under HP/HT-conditions to form a composite body (col. 2, ll. 55-58).  While the Rolander reference teaches at least one embodiment whereby the matrix precursor material comprises, e.g., TiC, TiN, Ti(C,N), Al, AlN, and Al2O3 (col. 2, ll. 33-44), Rolander does not teach intimately mixing the raw material powders according to Applicant’s independent claim 1.  As a result, Rolander teaches the resultant mixed raw material powders form spherical powder agglomerates (col. 2, ll. 45-47), which demonstrates the raw material powders were not intimately mixed contrary to Applicant’s independent claim 1.
For these reasons, there is no obvious reason to modify the teachings of either Okamura or Rolander using the teachings of any one or more of Belnap, Morrison, Jr., Scurlock and Yumoto, and teach “intimately mixing the matrix precursor powder and the cBN powder” and “wherein the PCBN material does not include any of the following milling media materials: tungsten carbide, silicon carbide, zirconium oxide, and boron carbide; and wherein the method does not involve any milling process comprising said milling media materials” according to Applicant’s independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ross J. Christie/
Assistant Examiner, Work Group 1731


/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731